Case 2:21-cr-00033-Z-BR Document 36 Filed 07/26/21 Page1of1 PagelD 81

       
   
  

US. DISTRICT COUR

IN THE UNITED STATES DISTRICT COURWor riven piste gos TEXAS
FILED

FOR THE NORTHERN DISTRICT OF TEXAS

       
 

AMARILLO DIVISION
UNITED STATES OF AMERICA § CLERK.US. DISTRICT COURT
Plaintiff, ~
V. 2:21-CR-33-Z-BR-(1)
MAGDALENA TRINIDAD SALAZAR |
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 9, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Magdalena Trinidad Salazar filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Magdalena Trinidad Salazar was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Magdalena Trinidad Salazar; and ADJUDGES Defendant Magdalena Trinidad Salazar guilty
of Count One of the Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A)(vi). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

My frihiun—

MAYWHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

SO ORDERED, July @ , 2021.

 
